DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 46, 48, and 49 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
IV. Claim Rejections - 35 USC § 103	5
A. Claims 17-20, 23, 27, 28, 30, 33, 34, 36-40, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0164674 (“Imamura”) in view of US 2010/0244668 (“Nakamura”).	6
B. Claims 17-20, 23, 27, 28, 30, 33, 34, 36-40, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Nakamura and US 2013/0328480 (“Joo”).	24
C. Claims 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Imamura in view of Nakamura and US 2011/0141717 (“Yoshinaga”) or (2) Imamura in view of Nakamura, Joo, and Yoshinaga.	25
D. Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Imamura in view of Nakamura as applied to claim 20 above, and further in view of US 2002/0078559 (“Buchwalter”), or (2) Imamura in view of Nakamura and Joo as applied to claim 20 above, and further in view of Buchwalter.	26
V. Response to Arguments	29
A. Rejection under 35 USC 112(a)	29
B. Declaration under 37 C.F.R. § 1.132	30
C. Imamura in view of Nakamura	31
1. Imamura in view of Nakamura suggests a dam structure including a metal layer	31
2. Imamura does not teach away from using a metal layer in the dam	33
3. Nakamura’s dummy structure 36 functions as a dam within the meaning of each of Imamura and the Instant Application	34
Conclusion	36


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/19/2020 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 46, 48, and 49 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 46, 48, and 49 include a specific sloped or tapered shape of the polymer layer 24 between the active area AA and the non-active area MA, specifically,

48. (New) The organic light emitting diode display apparatus of claim 46, wherein 
a thickness of the layer gradually decreases from the one end of the display area toward the first dam, 
the top surface of the layer maintaining a convex shape from the one end of the display area to the tapered end or to the first dam.
49. (New) The organic light emitting diode display apparatus of claim 17,
wherein the polymer outside the display area has a tapered end with a convex top surface that gradually slopes up toward the display area, and 
wherein 
a thickness of the polymer gradually decreases from the one end of the display area toward the first dam portion, 
the top surface of the polymer maintaining a convex shape from the one end of the display area to the tapered end or to the first dam portion.
However, support exists only for the situation when the polymer material 24 does not overflow the first dam 10c, the first dam 10c being only one of three dams 10a, 10b, 10c for preventing overflow of the uncured polymer material 24 onto the pads 30 in the pad area PA (Instant Application: Figs. 2, 4-6, 7A, 7B, 8).  In this regard, there is no discussion in the Instant Specification about the shape of the polymer layer 24 --even as shown in the figures, much less what the shape of the polymer 24 would be when the dams, 10a and 10b, actually function for their disclosed purpose of blocking uncured polymer material 24 that overflows the first dam 10c closest to the active area AA into the non-active area MA (Instant Specification: ¶¶ 46, 57).
As evidence that the profile of the flowing resin can change upon overflow, see US 2010/0157412 (“Lee”).  Lee shows profiles for flowing sealant resin 100a stopped by a first dam 102a (Fig. 4A) and overflowing the first dam 102a and stopped before the second dam 102b (Fig. 4B) or at the second dam 102b (Fig. 4C).  Fig. 4A shows an approximately convex profile 102a, while Figs. 4B and 4C show the profile becomes linear to concave when there is overflow (Lee: ¶¶ 27, 42).  Based on the evidence in Lee, then, the claimed profile may only exist in the absence of overflow of the uncured polymer. 
Because (1) the claims fail to limit the flow of the polymer layer 24 to the dam closest to the active area, i.e. dam 10c, and (2) the Instant Specification fails to discuss the shape of the polymer under any condition, and (3) the figures fail to show what the shape of the polymer layer 24 is when the dams 10a or 10b and 10c, actually function for their disclosed purpose of blocking overflow past dam 10c, the claimed shape of the polymer film 24 introduces new matter.  In other words, the shape of the polymer is unknown except for the limited situation shown in the figures, i.e. when there is no polymer overflow past dam 10c toward dams 10b, and 10a, --to which the claims are not limited-- and which is entirely unreasonable since the disclosed point of including dams 10b and 10a is to account for overflow of the polymer film 24 past dam 10c.  Moreover, the shape of the polymer layer 24 is not discussed when the dams 10b and 10c (and 10d) have different shapes or are discontinuous, while dam 10a is continuous, as shown in Figs. 7A, 7B, and 8. 
Based on all of the foregoing, dependent claims 46, 48, and 49 introduce new matter.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A. Claims 17-20, 23, 27, 28, 30, 33, 34, 36-40, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0164674 (“Imamura”) in view of US 2010/0244668 (“Nakamura”).
Claim 17 reads,
17. (Currently Amended) An organic light emitting diode display apparatus, comprising:
[1] a substrate;
[2] an organic light emitting element within a display area on a substrate, the organic light emitting element comprising:
[3] a bank;
[4] a spacer; and
[5] a plurality of thin film transistors;
[6] a plurality of pads within a pad area at one end of the display area on the substrate;
[7] a plurality of dam portions between the one end of the display area and the pad area, including a first dam portion and at least one second dam portion,  
[8] each of the plurality of dam portions being spaced apart from each other in a first direction crossing the display area and the pad area, 
[9] the first dam portion being the closest to the display area among the plurality of dam portions and configured as a barrier to flow of a polymer, 
[10] the at least one second dam portion being farther away from the display area than the first dam portion, 
[11] the plurality of dam portions including all dam portions between the one end of the display area and the pad area, each of the plurality of dam portions comprising:

[13] a second organic material on the first organic material,
[14] the first organic material of the first dam portion being spaced apart from the first organic material of the at least one second dam portion; and
[15a] an encapsulation unit, configured to cover the organic light emitting element and extend to the middle area, and comprising 
[15b] a first inorganic layer, 
[15c] a second inorganic layer, and 
[15d] the polymer sealed between the first inorganic layer and the second inorganic layer,
[16] the first inorganic layer being interposed between the polymer and the first dam portion and preventing the polymer from directly contacting the first dam portion, 
[17] the first inorganic layer directly contacting an entirety of a side surface of the first dam portion facing the one end of the display area,
[18] wherein at least one of the plurality of dam portions includes a metal layer.
Reference is made to Imamura’s Figs. 2, 4, and 13, Fig. 4 showing the cross-section along line B-B' in Fig. 2, that is along the transition from the display area to the pad area (Imamura, ¶ 70), such that the dams or “dam portions” are positioned between the display area and the pads in the pad area.  Otherwise, reference is made to Figs. 13 to 15C.  
With regard to claim 17, Imamura discloses,
17. (Currently Amended) An organic light emitting diode display apparatus 1 [¶ 90], comprising: 
[1] a substrate 2 [¶ 98];
[2] an organic light emitting element [¶¶ 93-95] within a display area 3(11a) [¶ 98] on the substrate 2, the organic light emitting element comprising; 
[3] a bank 112b [¶ 102; Figs. 4, 6];
[4] … [not taught in Imamura] …
[5] a plurality of thin film transistors 112, 123 [¶ 93]; 
3(11a) on the substrate 2 [pads and pad area are shown in Figs. 2 and 4 where contact to flexible tape 130 is connected to control the display; Imamura: ¶ 100]; 
[7] a plurality of dam portions 214a1, 214a2, 214a3 between the one end of the display area and the pad area, including a first dam portion 214a1 and at least one second dam portion 214a2 or 214a3 [Figs. 2 and 4], 
[8] each of the plurality of dam portions [¶¶ 112, 115, 119; 214a1, 214a2, 214a3 in Fig. 13 and ¶¶ 149, 150] being spaced apart from each other distance in a first direction crossing the display area and the pad area [Fig. 2], 
[9] the first dam portion 214a1 being the closest to the display area among the plurality of dam portions 214a1, 214a2, 214a3 and configured as a barrier to flow of a polymer 214c1 or 214c2 or 214c3, 
[10] the at least one second dam portion 214a2 or 214a3 being farther away from the display area than the first dam portion 214a1,
[11] the plurality of dam portions 214a1, 214a2, 214a3 including all dam portions between the one end of the display area 3(11a) and the pad area,  
With regard to features [9]-[11], note that, simply because one dam portion is “configured as a barrier to any overflow of the polymer” does not require there to be overflow of the polymer.  In other words, the second dam portion’s function may never occur, since the function of a dam is to prevent overflow.  Because it may never occur, there is no structure implied, i.e. overflowed polymer, between the first and the second dam portion.  Nonetheless, Fig. 13 shows that the configuration of either of the second dam portions, 214a2 or 214a3, is configured to prevent overflow of polymer, 214c1 or 214c2 or 214c3, which may overflow, or has overflown, the previous dam portion.
Returning to claim 17, Imamura discloses,
each of the plurality of dam portions 214a1, 214a2, 214a3 comprising: 
[12] a first organic material [Imamura: ¶¶ 102, 119, 151; Figs. 6, 13]; and 
[13] … [not taught in Imamura] …
214a1 being spaced apart from the first organic material of the at least one second dam portion 214a2 or 214a3; and
[15a] an encapsulation unit, configured to cover the organic light emitting element and extend outside the display area [Fig. and 13; ¶¶ 149, 150], and comprising: 
[15b] a first inorganic layer [214d1 or 214d2; Imamura: ¶¶ 112, 114, 141], 
[15c] a second inorganic layer [214d2 or 214d3; Imamura: ¶¶ 112, 114, 141], and 
[15d] the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] sealed between the first inorganic layer and the second inorganic layer,
[16] the first inorganic layer [214d1 or 214d2] being interposed between the polymer [214c2 or/and 214c3] and the first dam portion [214a2] and preventing the polymer [214c2 or/and 214c3] from directly contacting the first dam portion [214a2], 
[17] the first inorganic layer [214d1 or 214d2] directly contacting an entirety of a side surface of the first dam portion 214a1 or 214a2 facing the one end of the display area,
[18] … [not taught in Imamura].
With regard to features [15a]-[17], although Fig. 13 does not show a first inorganic layer beneath the first polymer layer 214c1 that entirely covers the dam 214a1, Imamura nonetheless suggests that there may be, by stating,
[0112] … The multi-layered sealing membrane 14b is formed by alternately depositing two flattening resin layers 14c (i.e., 14c1 and 14c2) and two barrier layers 14d (i.e., 14d1 and 14d2).  … The number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more; however, two to four is preferred.
(Imamura: ¶ 112)
Therefore, with the barrier layers set to an odd number and the flattening resin layers set to an even number, and the repeated suggestion for alternating the resin and barrier layers (Imamura: abstract, ¶¶ 22, 43, 65, 66, 112, inter alia), the first layer of the encapsulation unit would be the inorganic barrier layer 14d (and analogously 214d1 in Fig. 13) covering the entirety of the top and side surfaces of the plurality of dam portions.  Moreover, Imamura shows 214a2 and 214a3, thereby showing that coating the entirety of the top and side surfaces of the dam portion 214a1 is consistent with depositing an inorganic layer 214d1 first, that is before depositing the first organic layer 214c1.  As such, if not anticipated, then it would have at least been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to start with an inorganic barrier layer because Imamura states that “number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more”. 
This is all of the features of claim 17 disclosed in Imamura.
With regard to features [4], [12], [13], [14], and [18] of claim 17,
[4] a spacer; and
…each of the dam portions comprising:
[12] a first organic material; and
[13] a second organic material on the first organic material,
[14] the first organic material of the first dam portion being spaced apart from the first organic material of the at least one second dam portion; and
[18] wherein at least one of the plurality of dam portions includes a metal layer,
Imamura does not disclose that the light emitting elements include “a spacer” as required by feature [4].  
Imamura discloses that the bank 112b and the dam portions 14a are made at the same time from an organic material (Imamura: ¶¶ 102, 119; Fig. 6) but does not teach that the dam portions 214a1, 214a2, 214a3 include a second organic layer on the first organic material or a metal layer as required by features [13] and [18] and the associated spacing required by feature [14].
Nakamura, like Imamura, teaches and OLED display.  Nakamura’s OLEDs in the display region 3(11a) are separated from the peripheral region 15 by a plurality of “dummy structure” portions 36 formed in the peripheral region 15 including a plurality of dummy structure portions 36a, each including both a bank 28 and a spacer 30 (Nakamura: Figs. 1-3; abstract; ¶¶ 24, 30-34).  With regard to the “spacer portions 30”, Nakamura states:
[0034] The spacer portion 30 is formed in a lattice shape using an insulating resin.  The spacer portion 30 has the function to separate between the second electrode layers 26 and the function to mount and support a metal mask when the organic layers 25 are formed by evaporation.  …  Of course, the spacer portion 30 may have only the function to mount and support a metal mask.
(Nakamura: ¶ 34; emphasis added)
In addition to teaching that the dummy structures include a bank 28 and a spacer 30 and an insulating layer 22, Nakamura indicates that the dummy structures 36a include one or more of the same layers as the elements of the display region 18:
The dummy structure 36 is composed of at least one of the element structures of the organic EL display structure 18.  In other words, a material constituting the dummy structure 36 contains at least one of the materials of the organic EL display structure 18.
(Nakamura: ¶ 37; emphasis added)
Note that the display region includes a circuit layer 20 and OLEDs, which may also include metal layer for the gate lines, data lines, and electrodes of the circuit layer 20, for example, as well as for at least the first electrode 23 of the OLEDs (Nakamura: ¶¶ 59, 67, 69).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the OLEDs of Imamura to have the OLEDs separated by both a bank and a spacer --as required by feature [4]-- as taught in Nakamura, because the spacers can serve as either or both purposes of (1) separating the second or upper electrodes of the OLEDs and (2) supporting a metal mask to deposit the active, light-emitting layers of the 
Including the spacers 30 and banks 28 of Nakamura results in the dams 214a1, 214a2, 214a3 in Imamura including a first and second stacked organic layers --as required by feature [13]-- because the patterning of the spacers/banks and dams is performed at the same time from the same material layers (Nakamura: ¶¶ 30, 34). 
In addition, inasmuch as Imamura, like Nakamura, also teaches circuit layers and OLEDs in the display region, in addition to including the bank and spacer layer in Imamura’s dams, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include any one or more of the metal layers used in the display area, e.g. the metal layer used to make the first (lower) electrode of the OLED (Nakamura: ¶ 65) --as required by feature [18]-- because Nakamura teaches that any one or more of the layers making up the layers in the OLED display area can be included in making the dam structures in the peripheral region.  In addition, one having ordinary skill in the art would include the metal layer in order to match the thickness of the dams in the display and peripheral regions, as shown in Imamura, which also would consolidate steps and materials by patterning the spacers at the same time as the other layers of the device, which can save time and money.  
With further regard to feature [14], Imamura shows that the dam portions 214a1, 214a2, 214a3 are formed entirely spaced apart.  Nakamura shows that the peripheral portions 36 including the bank layer 28 and the spacer layer 30 are entirely separated.  As such, including the 214a1, 214a2, 214a3 (i.e. the claimed dam portions) would continue to result in Imamura’s dam portions including entirely separated spacers thereon, such that the dam portions, each including the bank 214a and spacer 30, would be entirely separated from each other.  
In addition, Nakamura shows that the entirety of the dam portions are separated, including the upper spacer portion 30 and the bank portion 28 and the lowest portion 22.  As such, including the spacer of Nakamura, would result in the entirety of the upper and lower portions of the dam portions of Imamura/Nakamura being entirely spaced from one another.  An additional benefit would be to include further volume in which Imamura’s encapsulating polymer layers would have to flow, thereby improving overflow prevention of the organic encapsulant layers. 
This is all of the features of claim 17.
With regard to claim 18, 
18. (Previously Presented) The organic light emitting diode display apparatus of claim 17, wherein
the bank is made of the first organic material; and 
the spacer is made of the second organic material.
See discussion under claim 17, above.
With regard to claim 19, Imamura in view of Nakamura teaches,
19. (Previously Presented) The organic light emitting diode display apparatus of claim 18, wherein a width of the first organic material 214a1, 214a2, 214a3 is wider than a width of the second organic material 30.
Nakamura teaches that the spacer layer 30 has a smaller width than that of the bank layer 28.  As such, the modification of Imamura to include the spacer of Nakamura would reasonably include the relative widths shown in Nakamura.

20. (Previously Presented) The organic light emitting diode display apparatus of claim 17, wherein the organic light emitting element further comprises: 
a plurality of organic light emitting diodes 111/110/12 connected to the plurality of thin film transistors, respectively [Imamura, ¶¶ 93-95]; and
a planarization layer 283 or 283/284 [Imamura, ¶ 101] interposed between the plurality of thin film transistors 112, 123 and the plurality of organic light emitting diodes 111/110/12, 
wherein a bank 112b [Imamura, ¶ 102] is configured to separate the plurality of organic light emitting diodes 111/110/12 on the planarization layer 283 or 283/284; and 
The final feature of claim 20 reads,
wherein the spacer is on at least a portion of the bank.
See discussion under claim 17 above.
With regard to claim 23, Imamura in view of Nakamura teaches,
23. (Previously Presented) The organic light emitting diode display apparatus of claim 18, wherein the second inorganic material is the same material as the first organic material.
Imamura discloses the dam portions 214a1, 214a2, 214a3 and the banks 112b, are made from the same material, i.e. the claimed “first organic material”, are made from the same materials as the bank  and can include an acrylic resin (Imamura: ¶ 119).  
In addition each of the layer 22, the bank 28, and the spacer 30 can be made from the same material, e.g. an acrylic resin, which is the same material used in Imamura (Nakamura: ¶¶ 63, 66, 70), as required by claim 23.
  It would have been obvious, in addition, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bank and spacer layers from the same material because Nakamura teaches that each of the layers, 22, 28, and 30 can be made from the same material.  (See MPEP 2143 and 2144.07.)

27. (Previously Presented) The organic light emitting diode display apparatus of claim 17, wherein the each of the dam portions 214a1, 214a2, 214a3 is extended along a second direction perpendicular to the first direction.
28. (Previously Presented) The organic light emitting diode display apparatus of claim 27, wherein at least one of the dam portions 214d3 is configured to surround the display area 3(11a) [as shown in at least Imamura’s Fig. 2].
The claimed “second direction perpendicular to the first direction” can be interpreted as either perpendicular to the substrate surface or perpendicular and on the substrate, since these are the other two dimensions of the three-dimensional display.  As to the former, Imamura discloses this because the dam portions 214a1, 214a2, 214a3 have thickness, which is perpendicular to the substrate surface.  Each of the dam portions also extends along the periphery of the substrate in order to fulfill its function as a dam/seal.
With regard to claims 30, 33, and 34, Imamura discloses,
30. (Previously Presented) The organic light emitting diode display apparatus of claim 29, wherein the second inorganic layer 214d2 or 214d3 is in direct contact with the first inorganic layer 214d1 or 214d2 at an end of the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] adjacent to one of the plurality of dam portions 214a2, 214a3 [as shown in Fig. 13].
33. (Previously Presented) The organic light emitting diode display apparatus of claim 17, wherein a containing space for the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] is provided between the each of the dam portions 214a1, 214a2, 214a3.
34. (Previously Presented) The organic light emitting diode display apparatus of claim 31, wherein:
the first dam portion 214a1 is covered by the polymer 214C2 or 214C3; and 
the first inorganic layer 214d1 or 214d2 and the second inorganic layer 214d2 or 214d3 are separated by the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1].
With regard to claim 36, Imamura discloses,
130 connected to the plurality of pads [as shown in Imamura, Fig. 2].
With regard to claim 49, Imamura discloses,
49. (New) The organic light emitting diode display apparatus of claim 17,
wherein the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] outside the display area has a tapered end with a convex top surface that gradually slopes up toward the display area 3(11a), and
wherein a thickness of the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] gradually decreases from the one end of the display area 3(11a) toward the first dam portion 214a1, 
the top surface of the polymer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] maintaining a convex shape from the one end of the display area 3(11a) to the tapered end or to the first dam portion 214a1 [as shown in Fig. 13].
With regard to claim 49, as quoted above, Imamura states,
[0112] … The multi-layered sealing membrane 14b is formed by alternately depositing two flattening resin layers 14c (i.e., 14c1 and 14c2) and two barrier layers 14d (i.e., 14d1 and 14d2).  … The number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more; however, two to four is preferred.
(Imamura: ¶ 112; emphasis added)
Therefore, the number of inorganic layers 214d can be selected to be two and the number of organic layers 214C can be selected to be one.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the number of inorganic layers 214d to be two and the number of organic layers 214C to be one because Imamura explicitly states that “the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more” (id.). 
So modified, then, the sealing membrane would be composed of 214d1/214C/214d2.  
In order to cover the entire substrate, the thickness of the single organic layer 214C would have to be of sufficient volume to provide the thickness of all three organic layers 214C1, 214C2, and 214C3, as shown in Fig. 13.  As such, a single organic layer 214C in place of the three would have a gradual downward slope toward the dams and the edge of the substrate, as shown in Fig. 13.  In addition, each Figs. 18 and 19, although showing only a single dam portion, shows that the overall volume of the organic layers, 14C1/14C2/14C3 (Fig. 18), 414C1/414C2/414C3 (Fig. 19) slope gradually downwardly from a region outside 11b the display area 11a toward the dams and that the overall thickness of the organic layers is thicker than that of the dam.  As such, using only one single organic layer, i.e. 214C, inherently would have the structure claimed in claim 46.  (See MPEP 2112 for Applicant’s burden to prove the contrary.)
Further in this regard, note that Applicant has pulled the features claimed in claim 47 from the drawings as there is no discussion in the Instant Specification as to about the downward sloping the organic layer 24 (e.g. Fig. 6 of the Instant Application).  Instead this downward sloping is merely the inherent result of a flowing, uncured polymer 24 from a thicker region of the substrate (i.e. the display region PA having OLED elements) to a thinner region of the substrate (i.e. outside the display area MA/AA having nothing on the substrate MA, up until a dam portion is reached)
Still further, there is no discussion in the Instant Specification as to how to control the shape of the flowing, uncured polymer that would show Applicant had possession of something inventive directed to the resulting shape of the cured, polymer 24.  This effectively amounts to claiming, at worst, a naturally occurring phenomenon or, at best, an inherent (or at least obvious) shape of a flowing uncured resin, neither of which is a patentable distinction over that which is inherent or at least obvious in view of Imamura, unless Applicant presents evidence of some unexpected result. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claim 37 reads,
37. (Currently Amended) A display apparatus, comprising:
[1] a substrate including a display area configured to display an image;
[2a] a plurality of dams spaced apart from each other in a first direction toward the display area and located outside of a display area at one end of the display area, each of the dams comprising 
[2b] an upper portion made of a first organic material used for a spacer and a lower portion made of a second organic material used for a bank, 
[2c] the bank and the spacer being included in organic light emitting elements within the display area,
[2d] the lower portion of each dam being spaced apart from each other dam, 
[3a] the plurality of dams comprising 
[3b] a first dam, closest to the display area among the plurality of dams, 
[3c] the first dam being configured to obstruct flow of a polymer or a third organic material of a layer,
[3d] the plurality of dams including all dams extending outside the display area at the one end of the display area;
[4a] a first inorganic film covering the display area and extending over all of the plurality of dams to cover an entirety of side and top surfaces of the plurality of the dams in a conforming manner to prevent the layer from directly contacting the upper and lower portions of the dams; 

[6] a second inorganic film configured to seal the layer by contacting the first inorganic film around the layer, such that the layer is completely surrounded by the first inorganic film below and the second inorganic film above,
[4b] wherein the first inorganic film directly contacts a side surface of the first dam facing the display area at a base of the first dam, and
[7] wherein at least one of the plurality of dams includes a metal layer.
With regard to claim 37, Imamura,
37. (Currently Amended) A display apparatus, comprising:
[1] a substrate 2 including a display area 3(11a) configured to display an image; [¶ 98];
[2a] a plurality of dams 214a1, 214a2, 214a3 spaced apart from each other in a first direction toward the display area 3(11a) and located outside 11b of the display area [¶ 98] at one end of the display area, each of the dams comprising 
[2b] … a lower portion made of a second organic material used for a bank 112b [Imamura: ¶¶ 102, 119; Fig. 6], 
[2c] the bank 112b … being included in organic light emitting elements [Imamura: ¶¶ 93-95] within the display area 3(11a) [¶ 98],
[2d] the lower portion of each dam 214a1, 214a2, 214a3 being spaced apart from each other dam 214a1, 214a2, 214a3, 
[3a] the plurality of dams 214a1, 214a2, 214a3 comprising 
[3b] a first dam 214a1, closest to the display area 3(11a) among the plurality of dams 214a1, 214a2, 214a3, 
[3c] the first dam 214a1 being configured to obstruct flow of a polymer or a third organic material of a layer 214C1,
[3d] the plurality of dams 214a1, 214a2, 214a3 including all dams on the substrate;
[4a] a first inorganic film 214d1 covering the display area 3(11a) and extending over all of the plurality of dams 214a1, 214a2, 214a3 to cover an entirety of side and top surfaces of the plurality of the dams 214a1, 214a2, 214a3 in a conforming manner to prevent the layer from directly contacting the upper and lower portions of the dams; 
214C1, comprising the polymer or the third organic material, covering the first inorganic film 214d1 in the display area 3(11a), the layer 214C1 extending outside 11b the display area 3(11a) and being obstructed by at least one of the dams 214a1, 214a2, 214a3; and 
[6] a second inorganic film 214d2 configured to seal the layer 214C1 by contacting the first inorganic film 214d1 around the layer 214C1, such that the layer 214C1 is completely surrounded by the first inorganic film 214d1 below and the second inorganic film 214d1 above,
[4b] wherein the first inorganic film 214d1 directly contacts a side surface of the first dam 214a1 facing the display area 3(11a) 3(11a) at a base of the first dam 214a1, and
[7] … [not taught].
With regard to features [4a]-[4b] of claim 37, to repeat from the discussion under claim 17, above, although Fig. 13 does not show a first inorganic layer 214d beneath the first polymer layer 214C1 that entirely covers the first dam 214a1, Imamura nonetheless suggests that there may be, by stating,
[0112] … The multi-layered sealing membrane 14b is formed by alternately depositing two flattening resin layers 14c (i.e., 14c1 and 14c2) and two barrier layers 14d (i.e., 14d1 and 14d2).  … The number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more; however, two to four is preferred.
(Imamura: ¶ 112)
Therefore, with the barrier layers set to an odd number and the flattening resin layers set to an even number, and the repeated suggestion for alternating the resin and barrier layers (Imamura: abstract, ¶¶ 22, 43, 65, 66, 112, inter alia), the first layer of the encapsulation unit would be the inorganic barrier layer 14d (and analogously 214d1 in Fig. 13) covering the entirety of the top and side surfaces of the plurality of dam portions.  Moreover, Imamura shows that an inorganic layer of the multilayered encapsulation directly contacts the entirety of the top and side surfaces of each of the dam portions 214a2 and 214a3, thereby showing that coating the entirety of the top and side surfaces of the dam portion 214a1 is consistent with depositing an inorganic layer 214d1 first, that is before depositing the first organic layer 214C1.  As such, if 14c and of the barrier layers 14d may be freely selected to be one or more”. 
With regard to features [2b] and [2c], specifically, 
each of the dams comprising 
[2b] an upper portion made of a first organic material used for a spacer … 
[2c] … the spacer being included in organic light emitting elements within the display area,
Imamura does not disclose the use of spacers.  However, as explained above this is obvious in view of Imamura. To repeat, …
 Imamura discloses that the bank 112b and the dam portion 14a are made at the same time from an organic material (Imamura: ¶¶ 102, 119; Fig. 6).
Nakamura, like Imamura, teaches and OLED display.  Nakamura’s OLEDs in the display region 13 are separated from the peripheral region 15 by a plurality of “dummy structure” portions 36 formed in the peripheral region 15 including a plurality of dummy structure portions 36a, each including both a bank 28 and a spacer 30 (Nakamura: Figs. 1-3; abstract; ¶¶ 24, 30-34).  With regard to the “spacer portions 30”, Nakamura states:
[0034] The spacer portion 30 is formed in a lattice shape using an insulating resin.  The spacer portion 30 has the function to separate between the second electrode layers 26 and the function to mount and support a metal mask when the organic layers 25 are formed by evaporation.  …  Of course, the spacer portion 30 may have only the function to mount and support a metal mask.
(Nakamura: ¶ 34; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the OLEDs of Imamura to have the OLEDs separated by 
Including the spacers and banks of Nakamura results in the dams in Imamura including a first and second stacked organic layers, as taught in Nakamura, because the patterning of the spacers/banks and dams is performed at the same time from the same material layers (Nakamura: ¶ 131). 
With further regard to feature [2d], Imamura shows that the dam portions 214a1, 214a2, 214a3 are formed entirely spaced apart.  Nakamura shows that the peripheral portions 36 including the bank layer 28 and the spacer layer 30 are entirely separated.  As such, including the spacers of Nakamura on the bank layers 214a1, 214a2, 214a3 (i.e. the claimed dam portions) would continue to result in Imamura’s dam portions including entirely separated spacers thereon, such that the dam portions, each including the bank 214a and spacer 30, would be entirely separated from each other.  
In addition, Nakamura shows that the entirety of the dam portions are separated, including the upper spacer portion 30 and the bank portion 28 and the lowest portion 22.  As such, including the spacer of Nakamura, would result in the entirety of the upper and lower portions of the dam portions of Imamura/Nakamura being entirely spaced from one another.  An additional benefit would be to include further volume in which Imamura’s encapsulating 
With regard to feature [7] of claim 37, 
[7] wherein at least one of the plurality of dams includes a metal layer.
This feature is obvious for the same reasons as indicated above under feature [18] of claim 17. 
This is all of the features of claim 37.
Claim 38 reads,
38. (Previously Presented) The display apparatus of claim 37, wherein the plurality of dams further comprises:
a second dam 214a2, adjacent to the first dam 214a1, configured to obstruct any of the polymer or the third organic material 214C1 overflowed from the first dam 214a1.
Imamura shows this feature to every extent that the Instant Application has support for it.  See discussion under claim 17 and at least Fig. 13 of Imamura.
Claim 39 reads,
39. (Previously Presented) The display apparatus of claim 37, wherein at least one of the plurality of dams 214a1, 214a2, 214a3 surrounds the display area 3(11a).
See discussion under claims 27 and 28.
Claim 40 reads,
40. (Previously Presented) The display apparatus of claim 37, wherein the polymer or the third organic material 214C1 of the layer has a flowability characteristic before being cured to be solid.
See discussion under claim 17.
With regard to claim 46, Imamura discloses, 
46. (Previously Presented) The display apparatus of claim 37, 
214c3 alone or along with either or both of 214c2 and 214c1] outside the display area 3(11a) has a tapered end with a convex top surface that gradually slopes up toward the display area.
See also the discussion under features [19a]-[19c] of claim 17. 
Claim 48 reads,
48. (Previously Presented) The organic light emitting diode display apparatus of claim 46, wherein a thickness of the layer [taken to be 214c3 alone or along with either or both of 214c2 and 214c1] gradually decreases from the one end of the display area toward the first dam 214a1, the top surface of the layer maintaining a convex shape from the one end of the display area to the tapered end or to the first dam 214a1.
See also the discussion under features [19a]-[19c] of claim 17.

B. Claims 17-20, 23, 27, 28, 30, 33, 34, 36-40, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Nakamura and US 2013/0328480 (“Joo”).
The prior art of Imamura in view of Nakamura, as explained above, teaches each of the features of claims 17-20, 23, 27, 28, 30, 33, 34, 36-40, 46, and 48. 
To the extent that Applicant may properly argue that Imamura does not suggest that “the number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more” results in the first layer being an inorganic layer 14d, 214d rather than an organic layer --a point with which Examiner disagrees based on the explicit suggestion in Imamura-- then this would be difference between Imamura and claims 17 and 37 because it would result in the small portion of the leading sidewall of the first dam portion 214a1 from being covered by an inorganic layer (Imamura: Fig. 13).  
However, Joo teaches an OLED display including an encapsulation unit configured essentially the same as in Imamura for including alternating layers of inorganic barrier 51a and 52a (Joo: ¶ 48; Figs. 2-7).  In addition, Joo begins with the inorganic layer 51a over the entirety of the top and side surfaces of each of the dam portions 41.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to begin with an organic layer because (1) Imamura states that “the number of layers of the flattening resin layers 14c and of the barrier layers 14d may be freely selected to be one or more” (supra) and (2) because Joo teaches that in an alternating inorganic 51a/organic 52a encapsulation unit, that the first layer can be inorganic.
Similarly, to the extent that it may be argued that the first inorganic layer is not formed over the entirety of the top and side surfaces of each of the plurality of dam portions, then this may be a difference.  However, Imamura teaches that the second and third dam portions are entirely covered by the inorganic layer 214d1, and Joo teaches that the first inorganic layer 51 covers the entirety of the dam portions 41. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure that the first inorganic layer covers the entirety of the top and side surfaces of each of the dam portions in Imamura/Nakamura in order for the encapsulant unit composed of all of the layers to effectively seal the display. 

C. Claims 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Imamura in view of Nakamura and US 2011/0141717 (“Yoshinaga”) or (2) Imamura in view of Nakamura, Joo, and Yoshinaga.
The prior art of (1) Imamura in view of Nakamura or (2) Imamura in view of Nakamura and Joo, as explained above, teaches each of the features of claims 46, 48, and 49. 
To the extent that Applicant may properly show that Imamura does not teach the features of claims 46, 48, and 49 directed to the gradually sloping profile of the polymer layer --all points 
Yoshinaga, like Imamura, teaches an encapsulated display wherein the polymer encapsulant, called “organic protective film 10”, which may be an epoxy resin (Yoshinaga: ¶ 63), gradually decreases in thickness (greater than the thickness of the first dam 13) from the “display area” --which is taken to include some of the area surrounding the display unit 120 where no display elements are formed, just as that which is shown in the Figs. 5, 6, and 9 of the Instant Application (supra)-- to the edge of the first dam 13 (Yoshinaga: Fig. 2B), and therefore also shows a thickness in the claimed “display area” is greater than at the edge of the first dam portion.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the thickness profile of the encapsulant shown in Yoshinaga’s Fig. 2B be that profile of at least organic encapsulant layer 214C1 in order to prevent the overflow of the encapsulant or simply as a matter of design choice.  In this regard, there is no discussion in the Instant Application as to the criticality of the thickness of the polymer layer 24 outside of the display area relative to the dams, such that the teaching of this feature is merely a matter of design choice and does not constitute an unobvious difference over the prior art. 

D. Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Imamura in view of Nakamura as applied to claim 20 above, and further in view of US 2002/0078559 (“Buchwalter”), or (2) Imamura in view of Nakamura and Joo as applied to claim 20 above, and further in view of Buchwalter.
Claim 24 reads,

The prior art of (1) Imamura in view of Nakamura or (2) Imamura in view of Nakamura and Joo, as explained above, teaches each of the features of claim 20. 
As noted above, Imamura discloses TFTs 112, 123 connected to the OLEDs 111/110/12.  The transistors are connected via gate lines (“scanning lines 101”) connected to the gate electrodes, and source lines 103 connected to the source electrode and therefore to the active layer of the TFTs (shown generally at 241, 251, 261 in Fig. 5) which is necessarily a semiconductor material; otherwise, the TFT would not function (Imamura, ¶¶ 91-93).  Imamura further indicates that the circuit elements are semiconductor circuit elements (Imamura, ¶¶ 14, 62). 
Imamura and Nakamura do not state what materials are used to form the gate and data lines.  However, it is exceedingly well known to use metals for these lines, as evidenced by Buchwalter (Buchwalter, e.g. at ¶¶ 34, 36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal for the gate and data lines connecting the elements of the TFTs because it is exceedingly well known to be suitable for the intended purpose of making gate and data lines in OLEDs, as evidenced by Buchwalter.   
Note, that it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co., Inc. v.  Interchemical Corp., 325 U.S. 327, 65 USPQ 297 1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so In re LESHIN, 125 USPQ 416 (CCPA 1960) (“Mere selection of known plastics to make container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious; and in view of 35 U.S.C. 103 it is a wonder that the point is even mentioned.”) (See MPEP 2144.07.)
Claim 25 reads,
25. (Previously Presented) The organic light emitting diode display apparatus of claim 24, wherein each of the dam portions is made of the same material as at least two among: a material constituting the bank and the spacer, the first metal layer, and the second metal layer.
First, inasmuch as Imamura requires the gate and/or data line to have electrical communication with the control circuit from the flexible 130 the wires must run under the dam portions in order to reach the pad section.  Thus, Imamura inherently teaches that the dam portions include one or more metal layers of the TFTs --to every extent that there is support for this in the instant application. 
Second, as indicated above, Nakamura indicates that the dummy structures 36a include one or more of the same layers as the elements of the display region, i.e. the “organic EL display structure 18” which includes the TFTs, OLEDs, and banks and spacer structures (Nakamura: ¶¶ supra).  Therefore, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include any one or more of the layers in the display area, specifically including “two selected from a material constituting the bank and the spacer, the first metal layer, and the second metal layer” of the gate lines and data lines connecting the TFTs, in order to match the heights in the display and peripheral regions, as shown in Imamura, not to mention consolidating steps and materials by patterning the spacers at the same time as the other layers of the device, which is time and money saving.  


V. Response to Arguments
Applicant’s arguments filed 11/19/2020 have been fully considered but they are not persuasive.
A. Rejection under 35 USC 112(a)
Applicant asserts that Fig. 6 of the Instant Specification provides support for the features recited in claims 46, 48, and 49 (Remarks: p. 12).  This does not change the fact that the claims are not commensurate in scope with that which is shown in Fig. 6 for failing to limit the flow of the polymer to the dam portion closest to the display area.  In other words, as stated in the rejection, support exists only for the claimed shape of the polymer material 24 when it does not overflow the first dam 10c, the first dam 10c being only one of three dams 10a, 10b, 10c for preventing overflow of the uncured polymer material 24 onto the pads 30 in the pad area PA (Instant Application: Figs. 2, 4-6, 7A, 7B, 8).  As such, the rejection stands. 
Moreover, Examiner respectfully submits that it is unreasonable for Applicant to claim an OLED display requiring a plurality of dam portions --which is well known in the art-- and then plurality of dam portions 10a, 10b, 10c are not used for their intended purpose, and when they are used for their intended purpose, there is no support for the claimed shape, as evidenced by Lee (supra).  

B. Declaration under 37 C.F.R. § 1.132
With regard to the probative value of evidence, MPEP states,
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); … In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
(MPEP 716.01(c); emphasis added)
With regard to the “interest of the expert in the outcome of the case”, it is noted that the Declarant, Sun-Jin Park, is the Inventor of the instant invention and “Senior Research Engineer” with LG Display.  As such, Inventor Park may be reasonably presumed to be a party interested in seeing the Instant Application issue as a patent rather than a disinterested third party.  In addition, Inventor Park provides only opinion evidence directed to the applied prior art references and, as such, is “not found of be of substantial evidentiary value” (George, supra).  

C. Imamura in view of Nakamura
1. Imamura in view of Nakamura suggests a dam structure including a metal layer 
Applicant argues that because Nakamura provides embodiments in which only insulating layers are used to for the dummy structure 36, the explicit disclosure of the embodiments in which “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added) should effectively be ignored (Remarks: paragraph bridging pp. 13-14).  Examiner respectfully disagrees and further submits that Applicant’s argument would then apply equally to the Instant Application.  In this regard, the Instant Application only shows two organic layers, i.e. the bank layer and the spacer layer, making up the dam portions 10a, 10b, 10c (Instant Application: Fig. 6; ¶ 49).  The Instant Specification mentions, but does not show, that the same metal used to form any of the gate, source, and drain electrodes from the display-area TFTs can be included in the dam structure (Instant Application: ¶¶ 46-48).  This is no different from Nakamura stating that “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added), which necessarily include the layers used to form the integrated circuits in the display region.  In addition, Nakamura explicitly teaches (1) that metals, e.g. AlNd or “Al, an Al alloy (containing Nd, Ni, Y, Gd, or Pd), Ag, an Ag alloy (containing Pd or Cu), Mo, or the like can be used” to make the first electrode 23 (Nakamura: ¶ 65) and (2) that metals “such as magnesium, silver, aluminum, or the like” (Nakamura: ¶ 33) are 26 of each OLED.  Therefore, metals are one of the material layers that could be included in the dummy structure 36.  Examiner respectfully submits that is unreasonable for Applicant to argue that Nakamura should be limited by what is shown in the figures while simultaneously suggesting that the Instant Application should not be equally limited.  
Furthermore, it has been held that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  (See MPEP 2123(II).)  Here, the teaching in Nakamura is explicitly, that “the dummy structure 36 contains at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added).  Simply because embodiments in Nakamura teach only insulating layers making up the dummy structure 36 is not a suggestion to ignore other layers.  

2. Imamura does not teach away from using a metal layer in the dam
Applicant argues,
Second, even if, arguendo, Nakamura is assumed to disclose using a metal material for the dummy structure 36a, Imamura specifies throughout its specification that the "peripheral bank layers" 14a, 214a (the Office's alleged "dam portions" or "dams") are made of an organic material with a liquid-repelling surface. See, e.g., Imamura at [0027]-[0028], [0048]-[0049], [0113], [0119], [0153], [0164]; see also Park Declaration at ¶ 10.  One of ordinary skill in the art around the time of the earliest effective filing date of this application would not have considered a metal material, such as that used in an "organic EL display structure 18" of Nakamura, as an organic material with a liquid-repelling surface.  Park Declaration at ¶ 11. Thus, Imamura teaches away from using a metal layer for its "peripheral bank layers," and it would not have been obvious for a personal of ordinary skill in the art to modify Imamura to include a metal layer in the "peripheral bank layers."
(Remarks: p. 14; emphasis in original)
Examiner respectfully disagrees with Applicant’s opinion that Imamura’s use of organic material with a liquid repelling surface amounts to a teaching away from inclusion of a metal layer within all of the layers making up a dam.  The reason is that Nakamura teaches that the dummy structure 36 can include “at least one of the materials of the organic EL display structure 18” (Nakamura: ¶ 37; emphasis added), which would include the metal layers in the display structure including at least the first electrode metal 23 (Nakamura: ¶ 65).  The presence of a metal layer among the layers --particularly formed below the at least the upper organic material 30-- making up the multi-layered dam portions in Imamura/Nakamura would not prevent an organic layer with a liquid-repelling surface disclosed in Imamura from being the main component --just as in the Instant Application, which merely mentions that metal can be included but shows no examples with metal, showing instead only stacked organic layers making up the dam portions (Instant Application: Fig. 6).  
While Examiner does not disagree with Inventor Park that “[o]ne of ordinary skill in the art around the time of the earliest effective filing date of this application would not have id.; emphasis added), Examiner respectfully disagrees that this is a relevant point.  It is irrelevant because Inventor Park ignores all of the materials making up the dam suggested by the combination of Imamura with Nakamura, which would be dominated by the much thicker insulating layers 28 and 30, each of which is organic (Nakamura: ¶¶ 30, 34), and therefore would not omit an “organic material with a liquid-repelling surface”.  

3. Nakamura’s dummy structure 36 functions as a dam within the meaning of each of Imamura and the Instant Application  
Applicant argues that Nakamura does not teach that the dummy structure is a dam (Remarks: paragraph bridging pp. 15-16).  Examiner respectfully disagrees 
While Examiner acknowledges that the dummy structure 36 in Nakamura has a primary function of controlling the volume per unit area of structure in the peripheral region 17 to be equal to that in the display region 13 (Nakamura: ¶ 37, infra), one having ordinary skill in the art would also recognize that it also functions as a dam because it directs or “obstructs” the flow of the “sealant 40” during the application of the sealant 40 --just as the flow-directing dam structure 10d in Figs. 8-9 of the Instant Application.  In this regard, the Instant Application states,
[0058] The closest one 10d of the dams 10a, 10b, 10c and 10d to the display area AA includes a plurality of sub-dams spaced from one another by a predetermined distance in the first direction and each sub-dam is formed in a second direction (Y direction of FIG. 8, longitudinal direction) crossing the first direction. Upon formation of the organic film 24 of the encapsulation layer 20, the dam 10d functions to induce a liquid polymer to flow to the periphery of the substrate SUB when flowability of the polymer is deteriorated, as shown by the dotted line in FIG. 9.
(Instant Specification: ¶ 56 on p. 14; emphasis added)
36 in the peripheral region 17 takes up equal “volume per unit area” as the structure in display region 13 so that when the second substrate 50 have the sealing material 40 on it is placed against the first substrate, the entire space between the substrates 12, 50 is filled with sealant (Nakamura: at ¶¶ 42-53, especially ¶ 46).  Thus, while the primary function is one of “taking up space”, the dummy structure 36, directs or “obstructs” the flow of the sealant 40 throughout the peripheral region 17 that would otherwise not happen in the absence of the dummy structure 36 (id.) –i.e. the flow of sealant 40 would be “deteriorated” by the absence of the dummy structure 36, just as in the Instant Application in the absence of the dam structure 10d.  As such, one having ordinary skill in the art would recognize that Nakamura’s dummy structure 36 may be viewed as a flow-directing dam structure within the meaning in each of Imamura and the Instant Application.  As such, one having ordinary skill in the art would reasonably make the dam structures in Imamura from multiple layers, as taught in Nakamura, including a metal layer.
As to Inventor Park’s opinion and Applicant’s opinion that Nakamura’s dummy structures do not obstruct flow of a polymer (Remarks p. 15).  This is factually wrong.  The factual evidence is that the sealant 40 would occupy the space taken by the dummy structures 36 if the dummy structures 36 did not otherwise direct or “obstruct” the flow of the sealant 40 around them when the sealant 40 was applied (again, Nakamura: at ¶¶ 42-53, especially ¶ 46).  
Based on the foregoing, Applicant’s arguments are not found persuasive.

As to Inventor Park’s assertion that one having ordinary skill in the art would not recognize the dummy structures of Nakamura as dams or dam portions and therefore would not make the dams or dam portions of Imamura as multi-layered structures (Remarks: p. 16), as 281, 283, 284 the dams 214a1, 214a2, 214a3, themselves, which could be patterned down to the substrate, just as in Nakamura (Imamura: Fig. 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814